Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 20-31 and 40 in the reply filed on 07/01/2022 is acknowledged.
Newly submitted claims 42-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original presented invention of independent claim 20 is directed to a method while newly added claims 42-47 are directed to a product.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new claims 42-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of Claims
Claims 20-31, 40, 42-47 are pending.  Claims 20-31 and 40 are presented for this examination.   Claims 42-47 are withdrawn.  Claims 1-19, 32-39 and 41 are cancelled.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/01/2022 and 12/17/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the furnace atmosphere" in the step of “adding”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the furnace atmosphere refers to the atmosphere A1 or something else.
Claim 20 recitation “the soaking temperature T2” in the end of step “adding”. There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether soaking temperature refers to the soaking temperature T2 (emphasis added) or something else.
Lastly, it is further unclear whether claim 20 recitation “T1” and “T1”, or “T2” and “T2” are the same thing.   If “T1” and “T1”,  or “T2” and “T2”  are the same thing, applicant is required to amend the recitations in a consistent manner.
As a result of rejected independent claim 20, all dependent claims are rejected under the same statue.
Allowable Subject Matter
Claims 20-31 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733